DETAILED ACTION
The amendment to Application Ser. No. 16/240,844 filed on December 4, 2020, has been entered. Claims 2, 3, 6, 7, 12-14 and 20. Claims 1, 10, 19, 21, 23 and 24 are currently amended. Claims 1, 4, 5, 8-11, 15-19 and 21-24 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The cancellation of Claims 6, 7, 12 and 20 has rendered moot the rejection of Claims 6, 7, 12, and 20 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention set forth in the Non-Final Office Action mailed October 2, 2020.

The arguments with respect to the rejection of Claims 1, 4-12 and 15-24 under 35 U.S.C. 103 have been fully considered by the Examiner.
Aswath as non-analogous art, new grounds of rejection under 35 U.S.C. 103, necessitated by the amendment, are set forth in this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4, 10, 15, 16 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan, II et al., Pat. No. US 10,356,303 B1, hereby “Jordan”, in view Rosati et al., Pub. No. US 2015/0305551 A1, hereby “Rosati”.

Regarding Claim 1, Jordan discloses “A method of using a remote server to operate an appliance (Jordan column 2, lines 32-34: a method of controlling a plurality of devices associated with a property), the method comprising:
receiving data indicative of usage patterns of the appliance, the usage patterns including a schedule according to which the appliance is used (Jordan fig. 1 and column 7, lines 17-34: controller 120 receives operational data over network 115 from the plurality of devices 110, the operational data including device usage data and a timestamp representing the time that the operational data was recorded, i.e., a schedule according to which the devices were used);
(Jordan fig. 1 and column 8, lines 24-50, column 11, line 58 through column 12, line 4 and column 12, lines 31-37: controller 120 stores a set of user profiles including preferences for corresponding individuals, the preferences including certain actions that an individual desires to be performed by one or more of the devices 120, wherein the preferences may be automatically determined/identified by controller 120).”
However, while Jordan discloses sending a command to a smart device to initiate an action in accordance with a schedule (Jordan figs. 2 and 3, column 12, lines 29-65 and column 14, lines 57-62: controller 220 sends a command to initiate an action to smart device 210, wherein the command is sent in response to a determination that trigger conditions associated with an action are met, the trigger conditions including a particular time, e.g., a time of day and/or day of the week, associated with the action), and further discloses sending a notification indicating the action performed to a user device, such as a smartphone (Jordan figs. 2 and 3 and 6B, column 13, lines 22-28, column 14, line 67 through column 15, line 3 and column 18, lines 1-14: controller 220 transmits a notification indicating that the action was performed to user device 245), Jordan does not explicitly disclose “sending an event initiation prompt including operational data related to the routine event to a mobile device belonging to a user of the appliance, wherein the event initiation prompt is sent according to the schedule;
receiving an event confirmation from the mobile device belonging to the user in response to the event initiation prompt, wherein the event confirmation comprises a modification to an appliance setting for performing the routine event; and

In the same field of endeavor, Rosati discloses “sending an event initiation prompt including operational data related to the routine event to a mobile device belonging to a user of the appliance, wherein the event initiation prompt is sent according to the schedule (Rosati figs. 1, 8 and 19 and paragraphs 55, 92, and 141: "For instance, a coffee maker may send an indication to the mobile phone that the coffee maker is scheduled to begin brewing a pot of coffee." – while not explicitly stated, it is understood that the indication could indicate the type of beverage, beverage temperature, etc., in order for the user to be able to change those selections);
receiving an event confirmation from the mobile device belonging to the user in response to the event initiation prompt, wherein the event confirmation comprises a modification to an appliance setting for performing the routine event (Rosati figs. 1, 8 and 19 and paragraphs 55, 92 and 141: “The mobile phone may present this indication to the user and allow the user to select an option to proceed with brewing the pot of coffee or to delay the brewing for a specific amount of time. A user may provide additional selections and instructions through the mobile phone to the coffee maker, such as a type of brew ( e.g., dark roast, medium roast, light roast), a type of coffee or other beverage (i.e., tea)...”); and
sending the event initiation prompt to the appliance based on receiving the event confirmation (Rosati figs. 1, 8 and 19 and paragraphs 55, 92, 133 and 141: brewing commences in response to receiving a brew instruction from the mobile phone).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Jordan to request and receive confirmation that Rosati. One or ordinary skill in the art would have been motivated to combine requesting and receiving confirmation that the action should be performed by sending an alert to the user device before executing the action to avoid unwanted execution of the action (Rosati paragraph 141).

Regarding Claim 4, the combination of Jordan and Rosati discloses all of the limitations of Claim 1.
Additionally, Jordan discloses “wherein the event initiation prompt is sent to the appliance (Jordan figs. 2 and 3, column 12, lines 29-65 and column 14, lines 57-62: controller 220 sends a command to initiate an action to smart device 210), the method further comprising:
receiving an initiation confirmation that the routine event has been initiated (Jordan figs. 2 and 3, column 14, lines 64-67: controller 220 receives confirmation from smart device 210 that the action was performed); and
sending a notification to the user that the routine event has been initiated (Jordan figs. 2 and 3 and 6B, column 13, lines 22-28, column 14, line 67 through column 15, line 3 and column 18, lines 1-14: controller 220 transmits a notification indicating that the action was performed to user device 245).”

Regarding Claim 10, Jordan discloses “A method of operating an appliance (Jordan column 2, lines 32-34: a method of controlling a plurality of devices associated with a property), the method comprising:
(Jordan fig. 1 and column 7, lines 17-34: a plurality of devices 110 gather operational data from sensors associated with the plurality of devices, the operational data including device usage data and a timestamp representing the time that the operational data was recorded, i.e., a schedule according to which the devices were used);
communicating the data indicative of usage patterns to a remote server (Jordan fig. 1 and column 7, lines 17-34: the operational data including the device usage data is transmitted over network 115 to controller 120);” and
initiating the routine event in response to receiving the event initiation prompt, wherein the event initiation prompt is sent according to the schedule (Jordan figs. 2 and 3, column 12, lines 29-65 and column 14, lines 57-62: smart device 210 executes the command and initiates/executes the action, wherein the command is sent  by controller 220 in response to a determination that trigger conditions associated with the action are met, the trigger conditions including a particular time, e.g., a time of day and/or day of the week, associated with the action, i.e., the command is sent according to a schedule).”
However, while Jordan discloses sending a command to a smart device to initiate an action in accordance with a schedule (Jordan figs. 2 and 3, column 12, lines 29-65 and column 14, lines 57-62: controller 220 sends a command to initiate an action to smart device 210, wherein the command is sent in response to a determination that trigger conditions associated with an action are met, the trigger conditions including a particular time, e.g., a time of day and/or day of the week, associated with the action), and further discloses sending a notification indicating the (Jordan figs. 2 and 3 and 6B, column 13, lines 22-28, column 14, line 67 through column 15, line 3 and column 18, lines 1-14: controller 220 transmits a notification indicating that the action was performed to user device 245), Jordan does not explicitly disclose “sending an event initiation prompt including operational data related to a routine event to a mobile device belonging to a user of the appliance; and
receiving an event confirmation from the mobile device belonging to the user in response to the event initiation prompt, wherein the event confirmation comprises a modification to an appliance setting for performing the routine event”.
In the same field of endeavor, Rosati discloses “sending an event initiation prompt including operational data related to a routine event to a mobile device belonging to a user of the appliance (Rosati figs. 1, 8 and 19 and paragraphs 55, 92, and 141: "For instance, a coffee maker may send an indication to the mobile phone that the coffee maker is scheduled to begin brewing a pot of coffee." – while not explicitly stated, it is understood that the indication could indicate the type of beverage, beverage temperature, etc., in order for the user to be able to change those selections);
receiving an event confirmation from the mobile device belonging to the user in response to the event initiation prompt, wherein the event confirmation comprises a modification to an appliance setting for performing the routine event (Rosati figs. 1, 8, 10 and 19 and paragraphs 55, 92. 94 and 141: “The mobile phone may present this indication to the user and allow the user to select an option to proceed with brewing the pot of coffee or to delay the brewing for a specific amount of time. A user may provide additional selections and instructions through the mobile phone to the coffee maker, such as a type of brew ( e.g., dark roast, medium roast, light roast), a type of coffee or other beverage (i.e., tea)...”)”.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Jordan to request and receive confirmation that the action should be performed by sending an alert to the user device before executing the action as taught by Rosati. One or ordinary skill in the art would have been motivated to combine requesting and receiving confirmation that the action should be performed by sending an alert to the user device before executing the action to avoid unwanted execution of the action (Rosati paragraph 141).

Regarding Claim 15, the combination of Jordan and Rosati discloses all of the limitations of Claim 10.
Additionally, Jordan discloses “sending a notification to the user of the appliance that the routine event has been initiated (Jordan figs. 2 and 3 and 6B, column 13, lines 22-28, column 14, line 67 through column 15, line 3 and column 18, lines 1-14: controller 220 transmits a notification indicating that the action was performed to user device 245).”

Regarding Claim 16, the combination of Jordan and Rosati discloses all of the limitations of Claim 10.
Additionally, Jordan discloses “confirming that the user is proximate the appliance (Jordan figs. 2 and 3, column 8, lines 40-44, column 11, lines 58-67, column 12, lines 23-37 and column 14, line 31-41: “The set of preferences may also have a corresponding trigger event or condition. For example, one of the preferences may specify that if a particular occupant is detected near the front entrance to the property 205, then the occupant prefers that the front door automatically open, and that the hallway lights automatically activate.”); and
initiating the routine event only if the user is proximate the appliance (Jordan figs. 2 and 3, column 8, lines 40-44, column 11, lines 58-67, column 12, lines 23-37 and column 14, line 31-41: "The set of preferences may correspond to certain actions that an individual may desire to be performed by the one or more of the plurality of devices 110 when the individual is in a specific location or otherwise in a certain situation within the property." – i.e., the command to open the door and activate the lights is sent upon detecting the user is near the front door).”

Regarding Claim 21, the combination of Jordan and Rosati discloses all of the limitations of Claim 1.
Additionally, Rosati discloses “wherein receiving the event confirmation from the mobile device belonging to the user in response to the event initiation prompt further comprises: modifying an operating time or schedule related to the routine event based on input from the mobile device (Rosati paragraphs 55, 92, 134 and 141: the brew start time is delayed based on the response received from remote communication device 104, i.e., modifies at least one portion of the operational data related to the routine event).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Jordan to request and receive confirmation that the action should be performed by sending an alert to the user device before executing the action as taught by Rosati for the reasons set forth in the rejection of Claim 1.

Regarding Claim 22, the combination of Jordan and Rosati discloses all of the limitations of Claim 1.
Additionally, Rosati discloses “obtaining user approval from the user via the mobile device before sending the event initiation prompt (Rosati figs. 1, 8 and 19 and paragraphs 55, 92, 133 and 141: brewing commences in response to receiving a brew instruction from the mobile phone).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Jordan to request and receive confirmation that the action should be performed by sending an alert to the user device before executing the action as taught by Rosati for the reasons set forth in the rejection of Claim 1.

Insofar as it recites similar claim elements, Claim 23 is rejected for substantially the same reasons presented above with respect to Claim 21.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jordan and Rosati in view of True, Pub. No. US 2016/0358443 A1.

Regarding Claim 5, the combination of Jordan and Rosati discloses all of the limitations of Claim 4.
However, while Jordan discloses sending notification that the action is performed to the user device, which may be a smartphone (Jordan figs. 2 and 3 and 6B, column 9, lines 48-49, column 13, lines 22-28, column 14, line 67 through column 15, line 3 and column 18, lines 1-14), the combination of Jordan and Rosati does not explicitly disclose wherein sending the notification to the user comprises “sending a push notification to a mobile device.”
In the same field of endeavor, True discloses alerting the user of a smart appliance of status changes using push notifications delivered to the user’s mobile device (True fig. 5 and paragraph 38).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Jordan, as modified by Rosati, to notify the user that an action is performed using push notification sent to the user’s mobile device as taught by True because doing so constitutes applying a known technique (using push notifications to alert the user of appliance status changes) to known devices and/or methods (a method of controlling a plurality of devices associated with a property) ready for improvement to yield predictable and desirable results (notifying the user that the action has been initiated). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 17, the combination of Jordan and Rosati discloses all of the limitations of Claim 16.
However, while Jordan discloses determine the user’s presence near the refrigerator appliance (Jordan figs. 2 and 3, column 8, lines 40-44, column 11, lines 58-67, column 12, lines 23-37 and column 14, line 31-41), the combination of Jordan and Rosati does not explicitly disclose wherein confirming that the user is proximate the appliance comprises “using a global positioning system on a mobile device.”
True discloses determining the relative location of a user to a smart appliance using GPS location provided by the mobile device of the user (True fig. 5 and paragraph 48).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Jordan, as modified by Rosati, to determine the user’s presence near the refrigerator appliance using GPS location received from the user’s mobile device as taught by True because doing so constitutes applying a known technique (using GPS location from a user’s mobile device to determine the relative location of a user to a smart appliance) to known devices and/or methods (a method of controlling a plurality of devices associated with a property) ready for improvement to yield predictable and desirable results (detecting the user is proximate the smart device). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 8, 9, 18, 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jordan and Rosati in view of Wait et al., Pub. No. US 2015/0232320 A1, hereby “Wait”.

Regarding Claim 8, the combination of Jordan and Rosati discloses all of the limitations of Claim 1.
Additionally, Jordan discloses “wherein the appliance is a refrigerator appliance (Jordan fig. 1 and column 4, lines 19-38 and column 6, line 35-51: smart device 110 may be a smart appliance such as a refrigerator).
However, while Jordan suggests that the smart device being automatically controlled may be a smart appliance such as refrigerator (Jordan column 4, lines 19-38), the combination of Jordan and Rosati does not explicitly disclose “wherein the routine event involves using a dispensing assembly of the refrigerator appliance to preheat hot water”.
In the same field of endeavor, Wait discloses “wherein the appliance is a refrigerator appliance, and wherein the routine event involves using a dispensing assembly of the refrigerator appliance to preheat hot water (Wait fig. 5 and paragraph 56: "A method according to the present disclosure may further include, for example, the step 460 of initiating heating of a liquid, such as water, stored in the refrigerator appliance 100.").”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Jordan, as modified by Rosati, to initiate heating of liquid, such as water, by a refrigerator comprising a hot water dispenser as taught by Wait because doing so constitutes a simple substitution of one known element (a refrigerator comprising hot water dispenser initiating heating of water) for another (a smart device performing an action) to obtain predictable and desirable results (automatic initiation of heating of the water). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 9, the combination of Jordan, Rosati and Wait discloses all of the limitations of Claim 8.
Additionally, Wait discloses “wherein the operational data related to the routine event comprises at least one of a day of the week, a time of day, a temperature of dispensed water, and a volume of the dispensed water (Wait fig. 5 and paragraphs 51-56: controller 170 stores a heated beverage preferences 432, i.e., an event initiation prompt, the heated beverage preference indicating a beverage type, e.g., flavored coffee that is associated with a particular user 412 and a certain time 442, such as a time of day and day of the week, i.e., operational data, wherein the controller initiates heating of the water based on detection of a particular user and a particular time associated with a stored heated beverage preference).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Jordan, as modified by Rosati, to initiate heating of liquid, such as water, by a refrigerator comprising a hot water dispenser as taught by Wait for the reasons set forth in the rejection of Claim 8.

Regarding Claim 18, the combination of Jordan and Rosati discloses all of the limitations of Claim 10.
Additionally, Jordan discloses “wherein the appliance is a refrigerator appliance (Jordan fig. 1 and column 4, lines 19-38 and column 6, line 35-51: smart device 110 may be a smart appliance such as a refrigerator).
However, while Jordan suggests that the smart device being automatically controlled may be a smart appliance such as refrigerator (Jordan column 4, lines 19-38), the combination of Jordan and Rosati does not explicitly disclose “wherein the routine event involves using a dispensing assembly of the refrigerator appliance to preheat hot water, and
wherein the operational data related to the routine event comprises at least one of a day of the week, a time of day, a temperature of dispensed water, and a volume of the dispensed water.”
Wait discloses “wherein the routine event involves using a dispensing assembly of the refrigerator appliance to preheat hot water (Wait fig. 5 and paragraph 56: "A method according to the present disclosure may further include, for example, the step 460 of initiating heating of a liquid, such as water, stored in the refrigerator appliance 100."), and
wherein the operational data related to the routine event comprises at least one of a day of the week, a time of day, a temperature of dispensed water, and a volume of the dispensed water (Wait fig. 5 and paragraphs 51-56: controller 170 stores a heated beverage preferences 432, i.e., an event initiation prompt, the heated beverage preference indicating a beverage type, e.g., flavored coffee that is associated with a particular user 412 and a certain time 442, such as a time of day and day of the week, i.e., operational data, wherein the controller initiates heating of the water based on detection of a particular user and a particular time associated with a stored heated beverage preference).”.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Jordan, as modified by Rosati, to initiate heating of liquid, such as water, by a refrigerator comprising a hot water dispenser as taught by Wait because doing so constitutes a simple substitution of one known element (a refrigerator comprising hot water dispenser initiating heating water) for another (a smart device performing an action) to obtain predictable and desirable results (automatic initiation of heating of the water). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 19, Jordan discloses “A refrigerator appliance (Jordan figs. 1-3, column 4, lines 19-23 and column 6, lines 35-46: a smart device 110, which may be a refrigerator), comprising:”
“a controller... for (Jordan fig. 1, column 4, lines 33-38 and column 23, lines 6-17: smart device 110 may be equipped with a processor and a memory unit, i.e., a controller), the controller being configured for:
obtaining data indicative of usage patterns of... the refrigerator appliance, the usage patterns including a schedule according to which the appliance is used (Jordan fig. 1 and column 7, lines 17-34: a plurality of devices 110 gather operational data from sensors associated with the plurality of devices, the operational data including device usage data and a timestamp representing the time that the operational data was recorded, i.e., a schedule according to which the devices were used);
communicating the data indicative of usage patterns to a remote server (Jordan fig. 1 and column 7, lines 17-34: the operational data including the device usage data is transmitted over network 115 to controller 120);” and
“initiating the routine event in response to receiving the event initiation prompt..., wherein the event initiation prompt is sent according to the schedule (Jordan figs. 2 and 3, column 12, lines 29-65 and column 14, lines 57-62: smart device 210 executes the command and initiates/executes the action, wherein the command is sent  by controller 220 in response to a determination that trigger conditions associated with the action are met, the trigger conditions including a particular time, e.g., a time of day and/or day of the week, associated with the action, i.e., the command is sent according to a schedule).”
Jordan discloses sending an command to a smart device to initiate an action in accordance with a schedule (Jordan figs. 2 and 3, column 12, lines 29-65 and column 14, lines 57-62: controller 220 sends a command to initiate an action to smart device 210, wherein the command is sent in response to a determination that trigger conditions associated with an action are met, the trigger conditions including a particular time, e.g., a time of day and/or day of the week, associated with the action), and further discloses sending a notification indicating the action performed to a user device, such as a smartphone (Jordan figs. 2 and 3 and 6B, column 13, lines 22-28, column 14, line 67 through column 15, line 3 and column 18, lines 1-14: controller 220 transmits a notification indicating that the action was performed to user device 245), Jordan does not explicitly disclose “receiving an event initiation prompt from a mobile device belonging to a user, the event initiation prompt including operational data related to a routine event of the dispensing assembly, the operational data comprising a modification to an appliance setting for performing the routine event; and;
initiating the routine event in response to receiving the event initiation prompt from the mobile device, wherein the event initiation prompt is sent according to the schedule (emphasis added).”
In a related field of endeavor, Rosati discloses “receiving an event initiation prompt from a mobile device belonging to a user, the event initiation prompt including operational data related to a routine event of the dispensing assembly, the operational data comprising a modification to an appliance setting for performing the routine event (Rosati figs. 1, 8 and 19 and paragraphs 55, 92 and 141: "The mobile phone may present this indication to the user and allow the user to select an option to proceed with brewing the pot of coffee or to delay the brewing for a specific amount of time. A user may provide additional selections and instructions through the mobile phone to the coffee maker, such as a type of brew ( e.g., dark roast, medium roast, light roast), a type of coffee or other beverage (i.e., tea)..."); and
initiating the routine event in response to receiving the event initiation prompt from the mobile device, wherein the event initiation prompt is sent according to the schedule (Rosati figs. 1, 8 and 19 and paragraphs 55, 92, 133 and 141: brewing commences in response to receiving a brew instruction from the mobile phone).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the refrigerator appliance of Jordan to request and receive confirmation that the action should be performed by sending an alert to the user device before executing the action as taught by Rosati. One or ordinary skill in the art would have been motivated to combine requesting and receiving confirmation that the action should be performed by sending an alert to the user device before executing the action to avoid unwanted execution of the action (Rosati paragraph 141).
However, while Jordan discloses that the smart device may be a refrigerator (Jordan figs. 1-3, column 4, lines 19-23 and column 6, lines 35-46), the combination of Jordan and Rosati does not explicitly disclose that the refrigerator comprises “a cabinet defining a chilled chamber;
a door being rotatably hinged to the cabinet to provide selective access to the chilled chamber, the door defining a dispenser recess;
a dispensing assembly positioned within the dispenser recess for providing a flow of water and a heating assembly for heating the flow of water” and
including operational data related to a routine event of the dispensing assembly (emphasis added).”
In the same field of endeavor, Wait discloses a refrigerator appliance (Wait fig. 1 and paragraphs 1 and 19: refrigerator appliance 100) comprising “a cabinet defining a chilled chamber (Wait fig. 1 and paragraph 19: cabinet or housing 120 defining chilled chambers);
a door being rotatably hinged to the cabinet to provide selective access to the chilled chamber, the door defining a dispenser recess (Wait fig. 1 and paragraphs 21-22: door 128 comprising dispenser recess 168);
a dispensing assembly positioned within the dispenser recess for providing a flow of water and a heating assembly for heating the flow of water (Wait fig. 1 and paragraph 22: dispenser 114, which may provide heated liquid water, and fluid heating assembly 160)”, and 
“receiving an event initiation prompt including operational data related to a routine event of the dispensing assembly (Wait fig. 5 and paragraphs 51-55: controller 170 stores a heated beverage preferences 432, i.e., an event initiation prompt, the heated beverage preference indicating a beverage type, e.g., flavored coffee that is associated with a particular user 412 and a certain time 442, such as a time of day or day of the week, i.e., operational data)”.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the refrigerator appliance of Jordan, as modified by Rosati, to initiate heating of liquid, such as water, by a hot water dispenser as taught by Wait because doing so constitutes a simple substitution of one known element (a refrigerator comprising hot water dispenser initiating heating water) for another (a smart device, which may be a refrigerator performing an action) to obtain predictable and desirable results (automatic initiation of heating of the water). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Insofar as it recites similar claim elements, Claim 24 is rejected for substantially the same reasons presented above with respect to Claim 21.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jordan and Rosati in view of Graziano, Pub. No. US 2019/0078833 A1.

Regarding Claim 11, the combination of Jordan and Rosati discloses all of the limitations of Claim 10.
However, while Jordan discloses that operational data including device usage data may be received by the controller (Jordan column 7, lines 17-34) and further discloses that the set of preferences including the actions to be performed may be automatically determined/identified by the controller (Jordan column 8, lines 24-44), the combination of Jordan and Rosati does not explicitly disclose “wherein the routine event is identified on the remote server using artificial intelligence techniques.”
In the same field of endeavor, Graziano discloses “wherein the routine event is identified on the remote server using artificial intelligence techniques (Graziano paragraphs 29 and 47: the predictive model 23 used by compute engine 22 to detect the usage pattern is an artificial neural network (ANN) trained using the event data received from refrigerator 10).”
Jordan, as modified by Aswath, to utilize artificial intelligence to identify the set of preferences, including the actions to be performed, from the device usage data as taught by Graziano because doing so constitutes applying a known technique (using AI to identify recurring events from device usage data) to known devices and/or methods (a method of controlling a plurality of devices associated with a property) ready for improvement to yield predictable and desirable results (determination of the set of preferences, including of the actions to be performed, for each user using the device usage data). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C MCBETH/Examiner, Art Unit 2449